Title: To Thomas Jefferson from Andrew Jackson, 4 October 1823
From: Jackson, Andrew
To: Jefferson, Thomas


Dear Sir,
Hermitage.
October 4th 1823
This will be handed you by Genl Saml Houston, a representative to Congress from this State, And a particular friend of  mine to whom I beg leave to introduce you. I have known Genl Houston many years, and entertaining for him the highest feelings of rights & confidence, recommend him to you with great safety. He has attained his present standing without the extrensic advantages of fortune & education, and has sustained in his various promotions from the Common Soldier to the Major General the character of the high–minded & honorable man—as such I present him to you, and shall regard the civilities which you may tender him as a great favor.With a sincere wish that good heath and happy days are still your’s, I remain your friend and very obliged servant.Andrew Jackson